 '
 \                                            Case 1:18-cv-12159-ADB Document 1 Filed 10/15/18 Page 1 of 7
/~
      Pro Se I (Rev. 09/16) Complaint for a Civil Case



                                                           UNITED STATES DISTRICT COURT
                                                                                                   "nlo  rjr,r 1· _,r;; pii·1 H:'
                                                                                                   L1J u I l,'
                                                                                     for the

                                                                           District of Massachusetts 1••     ,-.,, ,-:,~- .,_;,, .-, "<'
                                                                                                   . iJ~1::. L-fld [ l·~;~ I I
                                                                                                                  r-•1"
                                                                                                                      Vi


                                                                                               Case No .
                                                                                                                      (to be filled 'tNby the Clerk's 'Office)·
                .,!.S:':'Y, ••_ .·




                                     Plaintifl(s)
       (Write the full name ofeach plaintiff who is filing this complaint.                                                                 ~Yes 0No
                                                                                               Jury Trial:      (check one)
       If the names ofall the plaintiffs cannot fit in the space above,
     . please write "see attached" in the space and attach an additional
       page with tlw full list of names.)
                                                     -v-




                                     Defendant(s)
      (1f'rite the full name of each defendant who is being sued. If the
      names of all the defendants cannot fit in the space above, please
      write "see attached" in the space and attach an additional page
      with the fit![ list of names.)



                                                                 COMPLAKNT FOR A CIVIL CASE


       I.           'file Parties to This Complaint
                     A.                      The Plaintiff(s)

                                             Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                                             needed.
                                                     Name
                                :.   ,:-•-

                                                     Street Address
                                                     City and County
                                                     State and Zip Code                     A/4 A                0Z7t?
                                                     Telephone Number
                                                     E-mail Address


                      B.                     Time Defendant(s)

                                             Provide the information below for each defendant named in the complaint, whether the defendant is an
                                             individual, a government agency, an organization, or a corporation. For an individual defendant,
                                             include the person's job or title (if known). Attach additional pages if needed.




                                                                                                                                                                  Page 1 of 5
I       \
                                     Case 1:18-cv-12159-ADB Document 1 Filed 10/15/18 Page 2 of 7
    i       Pro Se I (Rev. 09/16) Complaint for a Civil Case


                                 Defendant No. 1
                                            Name                                             ·All1J.t3s. G'(ji11end   Hosf i·~Q,) ~n~ Pfl..r~t(S H-eu.-~~otie.
                                             Job or Title      (if known)                                                                -         5 ~s=terni,
                                             Street Address                                 3d-   O[   55 F-rv,t S't
                                             City and County                                                           02.IP·I     I
                                             State and Zip C_pc:le
                                             Telephone Number
                                             E-mail Address         (if known)



                                  Defendant No. 2
                                             Name
                                             Job or Title      (if known)

                                              Street Address
                                             City and County
                                              State and Zip Code
                                              Telephone Number
                                              E-mail Address         (if known)



                                   Defenda nt No. 3
                                              Name
                                              Job or Title      (if known)

                                              Street Address
                                              City and County
                                              State and Zip Code
                                              Telephone Numb~r_
                                              E-mail Address         (if   kA;Jiri)'-'" ·

                                   Defendant No. 4
                                               Name
                                               Job or Title      (if known)

                                               Street Address
                                               City and County
                                               State and Zip Code
                                               Telephone Number
                                               E-mail Address         (if known)




                                                                                                                                                  Page 2 of 5
\


✓
                                Case 1:18-cv-12159-ADB Document 1 Filed 10/15/18 Page 3 of 7
    Pro Se 1 (Rev. 09/16) Complaint for a Civil Case


    H.        Basis for Jurisdic tion

                                                                                                       types of cases can be
              Federal courts are courts of limited jurisdict ion (limited power). Generally, only two
                                                                                    involvin g diversity of citizensh ip of the
              heard in federal court: cases involving a federal question and cases
                                                                                                  tion or federal laws or treaties
              parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitu
                                                                                                            sues a citizen of
              is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State
                                                                                                       citizenship case. In a '··
              another State or nation and the amount at stake is more than $75,000 is a diversity of
              diversity of citizenship_~~.se, no defendant may be a citizen of the same State as any plaintiff.
                                                                                                ~--                    '
                                                 '.




               What is the basis for federal court jurisdicti on? (check all that apply)
                   @Fede ral question                                         D
                                                                    Diversit¥ of citizenship
                          '

               Fill out the paragrap hs in this section that apply to this case.

               A.             Utll:ne Basis for Jl.llrisdiction Is a Federal Question

                                                                                                                           Constitu tion that. J
                              List the specific federal statutes, federal treaties, and/or provisions of the United States
                                                                                           bl- ('~(r c· ~"- f                  Jv-h,.r M-e,-eJetl
                                    ' ./·. +(
                              are at issu_e in this case.     " • ,I    ( \      1
                                                       ~ -e,P VVlDU--)2. €~ /J-(;,w      •
                                                                                                              r."v (Ji~ c f
                                                                                                               ~ IC/,~ ,J ~
                                                                                             If\ f1,,+-e✓.fae+1 ,v/1\.l\                 ~-t
                                    w(.L~ "',,J"$  (,V '\      ~
                                                              I,  •  f e»-rtl>-'j                                       p,"c,J ,tr?.c...
                                       t\.:t   fe,     p
                                                     5 enO       rv-vr .5
                                                                            5(\u,\-fJ   L




                B.            If the Basis for Jmrisdic tion Is Diversit y of Citizens hip

                              1.         The Plaintiff(s)

                                          a.         If the plaintiff is an individual
                                                     The plaintiff, (name)                                                  , is a citizen of the

                                                      State of (name)


                                          b.          If the plaintiff is a corporation
                                                      The plaintiff, (name)                                                 , is incorporated

                                                      under the laws of the State of (name) ·
                                                                                                ------------------
                                                      and has its principal place of business in the State of (name)



                                                                                                                                    g the
                                          (If more than one plaintiff is named in the complaint, attach an additional page providin
                                          same information for each additional plaintiff )

                               2.          The Defenda nt(s)

                                           a.         If the defendan t is an individual
                                                                                                                             , is a citizen of
                                                      The defendant, (name)
                                                                                  ----------------
                                                                                                                           0 r is a citizen of
                                                      the State of (name)
                                                       (foreign nation)

                                                                                                                                          Page 3 of 5
 /
 I
                                Case 1:18-cv-12159-ADB Document 1 Filed 10/15/18 Page 4 of 7

\J   Pro Se 1 (Rev. 09/16) Complaint for a Civil Case




                                      b.           If the defendant is a corporation
                                                   The defendant, (name)                                                     , is incorporated under
                                                                              ---------------
                                                   the laws of the State of (name)                                                     ' and has its

                                                   principal place of business in the State of (name)
                                                   Or is incorporated under .the la\VS of (foreign nation)
                                                   and has its principal place of business in (name)

                                                                                                                       providi ng the
                                      (If more than one defendant is named in the complaint, attach an additional page
                                      same information for each additional defendant.)

                           3.         The Amount in Controversy
                                                                                                                       or the amount at
                                       The amount in controversy-the amount the plaintif f claims the defendant owes
                                      stake-is more than $75,000, not counting interest and costs of court, because
                                                                                                                    (explain):




      HI.        Statem ent of Claim
                                                                                                     State as briefly as possible the
                 Write a short and plain statement of the claim. Do not make legal arguments.
                                                                                        relief sought.  State how each defendant was
                 facts showing that each plaintif f is entitled to the damages or other
                                                                                                      the plaintiff's rights, including
                 involved and what each defendant did that caused the plaintiff harm or violated
                                                                                                  is asserted, number each claim and
                 the dates and places of that involvement or conduct. If more than one claim
                 write a short and plain st_ateme11t o~ each claim in a.separate l?~ragraph. Attach
                   ,)tJrM~Pull\1           tef.m1-"'lL+et1    ·\:o-r
                                                                                                      additional pages if needed.
                                                                     v~rr0vel'\ _l\.\\~t1,h&,'l5/-(l\se.          s~-feVl'\ev1~>                 f-A
                   z.) V\C\.,It6-/\        0   t    C•< I'<' ,J/;t, 0-L~.',y, f' oII t,·e~ .                              M-foe h~
                   3) B;.. sJ cts~~ i.A-ir~I ;,.~;il,ih'.n .                                *P {ft1 st-              5 ~e ·fltiff)('~~J
                   1-1) Pr,,-k.llf' -h> +t//1\<jVl>-h'i.t ~SOI \~_                                                   16 9 rq•
       IV.        Relief
                                                                                                  court to order. Do not make legal
                  State briefly and precisely what damages or other relief the plaintiff asks the
                                                                                                   ing at the present time. Include
                  arguments. Include any basis for claiming that the wrongs alleged are continu
                                                                                                  for these amounts. Include any
                  the amounts of any actual damages claimed for the acts alleged and the basis
                                                                                                       you are entitled to actual or
                  punitive or exemplary damages claimed, the amounts, and the reasons you claim
                  punitive money damages.

                     -i--o be de,c,·o<d                      h~ Jvf~ ; lo.st w~es f                     /t7sJ--   b-t11~t;~, /o;~ re+,rtVf\tVtf,
                                                               ·, "'o. bi I,-h,   --h   f: JYJ    Cb-ilt p,,cib)e      wIJ rle...

                                                                                                                                              Page 4 of 5
                         Case 1:18-cv-12159-ADB Document 1 Filed 10/15/18 Page 5 of 7
Pro Se I (Rev. 09/16) Complaint for a Civil Case




V.         .Certific ation and Closi111g
                                                                                                         knowledge, information,
           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
                                                                                                        as to harass, cause
           and belief that this complaint: (1) is not being presented for an improper purpose, such
                                                                                                             law or by a
           unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing
                                                                                                            contentions have
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual
                                                                                   evidentia ry support after  a reasonable
           evidentiary support or, if specifically so identified, will likely have
                                                                                                  e complies   with the
           opportunity for further investigation or discovery; and (4) the complaint otherwis
           requirements of Rule 11.

           A.         For Parties Without a111 Attorney
                                                                                                                papers may be
                      I agree to provide the Clerk's Office with any changes to my address where case-related
                                                                                                                     may result
                      served. I understand that my failure to keep a current address on file with the Clerk's Office
                      in the dismissal of my case.


                       Date of signing:            / () / i ~ / f B


                       Signature of Plaintiff                  ..$> ,{f;;_ V~
                       Printed Name of Plaintiff                 St~{ 2m; /         \}e,iLArlvat___ ___ __
            B.         For Attorney s

                       Date of signing:


                       Signature of Attorney                          '1~'




                       Printed Name of Attorney
                       Bar Number
                       Name of Law Firm
                        Street Address
                        State and Zip Code
                        Telephone Number
                        E-mail Address




                                                                                                                          Page 5 of 5
                                                                               /(l7tl c # /:?("<Z-7~
                                    Case 1:18-cv-12159-ADB Document 1 Filed 10/15/18 Page 6 of 7
                                                                                                       //

                                                                               ·          10/rt/ I~
,   ..,
    ·r-,.
    .




••

             . !.Li

              tL. ·


                                                                                                            *··•·




                      ;. 1••   ·-



    .-----



    .   '
Case 1:18-cv-12159-ADB Document 1 Filed 10/15/18 Page 7 of 7
